Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-26 in the reply filed on 5/20/22 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,871,026 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in scope and all the limitations of the instant application can be transparently found in the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprague US 6,434,905 B1 (hereinafter ‘Sprague’). 
In regard to claim 1, 14, 16, Sprague teaches a rail system comprising:
a core rail (102) having a clamping channel (fig. 2) , wherein the clamping channel is defined by mutually opposed inclined surfaces (120);
two clamping rails (104 a, 104b) disposed mutually opposed within the clamping channel, each clamping rail having an inclined surface (122) which bears upon one of the mutually opposed inclined surfaces of the clamping channel (col. 6, ln. 34), and, each clamping rail being configured to bear upon a face of the panel (101) to be secured (fig. 2);
a pulling rail (horizontal pads 110) disposed within the clamping channel, the pulling rail being at least partially disposed between and, in contact with, the clamping rails and supporting an edge of the panel to be secured (as seen in fig. 2. Note that the claimed pulling rail lacks any structure in the claim therefore per broadest reasonable interpretation the horizontal pads 110 are fully capable of being the pulling rail);
actuation hardware (106) configured to move the two clamping rails relative to the core rail in a driven direction (col. 6, ln. 29); and 
wherein the mutually opposed inclined surfaces of the core rail and the inclined surface of each clamping rail are inclined relative to the drive direction so that the clamping members move inwardly in a direction transverse to the driven direction upon being moved in the driven direction by the actuation hardware, wherein clamping force is applied to the faces of the panel to be secured (see col. 6, ln. 29 and figs. 2-3). 
In regard to claim 2, 15, , Sprague teaches the claimed invention further including an accessory channel (103) disposed under the clamping channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague.
In regard to claim 6, 19, , Sprague does not explicitly teach a dovetail. However, Sprague does disclose channel (103) is for mounting accessories (see col. 5, ln. 5), and, it is old and notoriously known in the art to provide dovetail structures for attaching parts. Therefore, it would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to provide a dovetail in the accessory channel of Sprague so as to facilitate the attachment of accessories since a dovetail structure is steady and secure. 
In regard to claim 7, 20, Sprague does not explicitly teach how thick are the panels that can be installed in its rail. It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to arrive at a value within the claimed range of thickness as a matter of routine experimentation (see MPEP 2144.05). In the instant case, thickness differences will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague in view of Giacometti et al US 2015/0240851 A1 (hereinafter ‘Giacometti’).
In regard to claim 25, Sprague teaches a rail system comprising:
a core rail (102) having a clamping channel (fig. 2) , wherein the clamping channel is defined by mutually opposed inclined surfaces (120);
two clamping rails (104 a, 104b) disposed mutually opposed within the clamping channel, each clamping rail having an inclined surface (122) which bears upon one of the mutually opposed inclined surfaces of the clamping channel (col. 6, ln. 34), and, each clamping rail being configured to bear upon a face of the panel (101) to be secured (fig. 2);
a pulling rail (horizontal pads 110) disposed within the clamping channel, the pulling rail being at least partially disposed between and, in contact with, the clamping rails and supporting an edge of the panel to be secured (as seen in fig. 2. Note that the claimed pulling rail lacks any structure in the claim therefore per broadest reasonable interpretation the horizontal pads 110 are fully capable of being the pulling rail);
actuation hardware (106) configured to move the two clamping rails relative to the core rail in a driven direction (col. 6, ln. 29). 
It is noted that it would have been obvious to provide an aft and a forward rail section of Sprague’s rail system so as to enable proper support of the door. 
Further, Sprague does not explicitly teach at least one side cover secured to the aft and forward rail section.
Giacometti teaches a rail system comprising at least one side cover (39) secured to the rail.
It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application to provide a cover in the rail of Sprague, as taught by Giacometti, so as to provide a desired aesthetic appearance.
In regard to claim 26, the combination of Sprague/Giacometti teaches the mutually opposed inclined surfaces of the core rail and the inclined surface of each clamping rail are inclined relative to the drive direction so that the clamping members move inwardly in a direction transverse to the driven direction upon being moved in the driven direction by the actuation hardware, wherein clamping force is applied to the faces of the panel to be secured (see Sprague col. 6, ln. 29 and figs. 2-3). 

Allowable Subject Matter
Claims 3-5, 8-13, 17-18, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 3-5, 8, 17, 18, 21, 24, the prior art of record does not teach or suggests a rail system including a core rail as recited in claim 1 wherein the core rail includes at least a groove and a tongue on an exterior face of the rail interfacing with at least a tongue and groove of a side cover.
With regards to claims 9-10, 22, 23, the prior art of record does not teach or suggests a shear pin joint between the rail and the core such that a pin is disposed in each clamping rail and interfaces with a slot in the core rail as recited within the context of the claim.
With regards to claims 11-13, the prior art of record does not teach or suggests an alignment device comprising an interface member, an angular member and an axial adjustment member as recited within the context of the claim.
With regards to claims, the prior art of record does not teach or suggests an alignment device comprising an interface member, an angular member and an axial adjustment member as recited within the context of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633